Case 19-18585-MAM   Doc 382-1   Filed 12/21/20   Page 1 of 3




               Exhibit 1
                      Case 19-18585-MAM             Doc 382-1       Filed 12/21/20       Page 2 of 3


Samantha Powell (7663)

From:                              Robert Lewis <robert@rmllaw.com>
Sent:                              Tuesday, November 17, 2020 2:24 PM
To:                                Bret Feldman (7879)
Cc:                                Caroline Catchpole Spradlin (7672)
Subject:                           Resolution Re SWS -v- Meridian Marina and Mullen / Case #: 2019-CA-8689


Dear Mr. Feldman:

Thank you for taking time with me earlier today and discussing resolution of this matter.

As advised, my clients are able and willing to settle this matter for the total sum of $32,000. If this amount is acceptable
as full and final settlement, my clients will ensure an “Undisputed Proof of Claim” on behalf of SWS Environmental
Services in the pending bankruptcy matter (Case #: 19-18585-MAM/ Chapter 11), which will secure the "undisputed
claim” in the amount of $32,000, to which, shall be paid in full on or before December 31, 2020. Upon receipt of
payment, simply file a Notice of Voluntary Dismissal With Prejudice.

As time is of the essence in the bankruptcy matter, please advise in writing, by this Friday, November 20, 2020 if the
above is acceptable or not.

Thank you in advance for your timely response.

Sincerely,



Robert M. Lewis, Esquire

Law Office of Robert M. Lewis, LLC
P.O. Box 1831
Jupiter, Florida 33468
Phone: 561-575-1606




                                                              1
                      Case 19-18585-MAM             Doc 382-1       Filed 12/21/20       Page 3 of 3




This e-mail may contain PRIVILEGED AND CONFIDENTIAL INFORMATION intended only for the Addressee(s). If you are
not the intended recipient of this e-mail, an employee, or agent responsible for delivering it to the intended recipient,
you are hereby notified that any dissemination or copying of this e-mail is strictly prohibited. If you have received this e-
mail in error, please notify me and destroy this e-mail.




                                                              2
